   8:20-cv-00051-BCB-CRZ Doc # 36 Filed: 05/27/20 Page 1 of 2 - Page ID # 101



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNUM LIFE INSURANCE COMPANY,

                        Plaintiff,                                      8:20-CV-51

          vs.
                                                            MEMORANDUM AND ORDER
MARTHA EBBERSON, individually and as
legal guardian of minor children A.Y., Ai. Y.,
and Ar. Y.; A. Y., AI. Y., and AR. Y.,

                        Defendants.



         This matter is before the Court on the Amended Findings and Recommendation of

Magistrate Judge Cheryl R. Zwart (Filing 29) as modified by Order Nunc Pro Tunc (Filing 33)

recommending the Court dismiss Plaintiff, Unum Life Insurance Company, as a party to the case

once it has deposited funds in the amounts specified in the Court’s Order Nunc Pro Tunc, Filing

33.

         The Court previously granted Plaintiff leave to deposit funds in the amount of $8,449.55

and $15,176.98 with the Clerk of the Court. Filing 29 at 1; Filing 33 at 1. Magistrate Judge Zwart

recommended that once Plaintiff complied with the Order granting leave by depositing the funds

with the Clerk of the Court it should be dismissed as a party to this case. Filing 29 at 2; Filing 33

at 2. Plaintiff has deposited the specified funds with the Clerk of the Court as ordered. The Court

therefore adopts the findings and recommendation in their entirety and determines Plaintiff should

be dismissed from the case. Accordingly,

         IT IS ORDERED:

      1. Magistrate Judge Zwart’s Amended Findings and Recommendation, Filing 29, as modified

         by Order Nunc Pro Tunc, Filing 33, are adopted in their entirety; and
8:20-cv-00051-BCB-CRZ Doc # 36 Filed: 05/27/20 Page 2 of 2 - Page ID # 102



2. Plaintiff, Unum Life Insurance Company, is dismissed as a party to the case;

3. As Unum Life Insurance Company is no longer a party to the case, its Motion for Default

   Judgment, Filing 25, is denied as moot;

4. Cross-claimant’s, Martha Ebberson’s, Motion for Default Judgment against Marvin L.

   Young, Filing 32, remains pending before the Court.


   Dated this 27th day of May, 2020.

                                               BY THE COURT:



                                               ___________________________
                                               Brian C. Buescher
                                               United States District Judge
